      Case: 1:19-cv-05091 Document #: 56 Filed: 11/18/19 Page 1 of 2 PageID #:1387




                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION


 MISTER TWISTER, LLC,
                                                              Case No.: 1:19-cv-05091
          Plaintiff,
                                                              Judge Harry D. Leinenweber
 v.
                                                              Magistrate Judge Sunil R. Harjani
 THE PARTNERSHIPS AND UNINCORPORATED
 ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

          Defendants.

                                    NOTICE OF DISMISSAL

         Pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), Plaintiff hereby files this Notice of Voluntary

Dismissal, without prejudice, as to the following Defendant(s) identified on Schedule A of the

Complaint:

                 NO.                                   DEFENDANT
                  95                         kingdomofficiallurefishingtacklestore
                  96                                 fishinganglerstore
                 181                                    karerfashion123
                  99                                   10happyendonline
                 103                                    2ndheaven2013
                 104                                       6godwater
                 110                                    9enjoyshopping
                 148                                    friendshops852
                 202                                         niceol
                 212                                   qualityzoneonline
                 238                                      sweetsale07
                 272                                      yesfor2013


DATED: November 18, 2019                              Respectfully submitted,

                                                      /s/ Keith A. Vogt
    Case: 1:19-cv-05091 Document #: 56 Filed: 11/18/19 Page 2 of 2 PageID #:1387




                                                     Keith A. Vogt (Bar No. 6207971)
                                                     Keith Vogt, Ltd.
                                                     111 West Jackson Boulevard, Suite 1700
                                                     Chicago, Illinois 60604
                                                     Telephone: 312-675-6079
                                                     E-mail: keith@vogtip.com

                                                     ATTORNEY FOR PLAINTIFF




                                CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the above and foregoing
document was electronically filed on November 18, 2019 with the Clerk of the Court using the
CM/ECF system, which will automatically send an email notification of such filing to all registered
attorneys of record.

                                                     /s/ Keith A. Vogt
                                                     Keith A. Vogt
